DETAILED ACTION
This action is pursuant to the claims filed on March 24, 2022. Claims 42-61 are pending. Claims 1-41 are cancelled. Claims 59-61 are withdrawn. A final action on the merits of claims 42-58 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 44-46, 51, 53-55 & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (hereinafter ‘Vrba’, U.S. PGPub. No. 2017/0348049), and further in view of Nguyen et al. (hereinafter ‘Nguyen’, U.S. PGPub. No. 2009/0306588).
In regards to independent claims 42 & 51 and claims 45-46, 53, 55 & 57, 
Vrba discloses a device for monitoring temperature adjacent to a body lumen ([0298]: temperature sensors such as thermocouples may be formed on an expandable member to measure temperature adjacent to the expandable member) comprising: 
an expandable component (inflation member 1500 in exemplary Fig. 15A); and 
a shaft (delivery shaft for supplying fluid into the inflation member) on an interior of the balloon, the shaft comprising: 
a lumen (lumen of the delivery shaft, [0271]); 
at least one fluid port in communication with the lumen (an opening inherent to the delivery shaft for delivering fluid into the inflation member); and 
at least one planar-shaped paddle structure extending from the shaft (impeller 1560 comprises two paddle structures and its shaft are configured to mix fluid within the expandable member and extends distally from the delivery shaft). 
However, Vrba does not disclose that at least one temperature sensor is mounted onto the shaft.
Nguyen teaches a delivery shaft disposed within an expandable member (cannula 40 in Fig. 7A comprising lumen 92 disposed in an expandable member 46 as shown in Fig. 11), wherein a paddle structure and its shaft extends from the delivery shaft (impeller 104 extends from a distal end of the cannula 40 as shown in Fig. 7B, [0061]) similar to that of Vrba. Nguyen further teaches that the shaft of the impeller is coaxially disposed within the delivery shaft which reads on the claim limitation, “a second shaft surrounding at least a portion of the first shaft” since the impeller shaft surrounds, is nearby or neighboring the inner surface of the delivery shaft as shown in Fig 6B, see [0057]. Nguyen further explains that a gap formed between the shaft of the impeller and the delivery shaft lumen supplies a fluid to an interior of the expandable component ([0057]: space between the inner diameter of the tube 66 and lumen 92). Additionally, Nguyen teaches providing temperature sensors (e.g. thermocouples or thermistors) for monitoring the temperature of the fluid inside the expandable member along the delivery shaft lumen ([0057], [0064]). Given that Vrba does not disclose in detail the arrangement of the impeller and the delivery shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the impeller and its shaft and the delivery shaft as taught by Nguyen for the purpose of rotating the impeller and receiving fluid for inflating the expandable member. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delivery shaft lumen of Vrba and incorporate temperature sensors as contemplated by Nguyen to monitor the fluid temperature of the expandable element for temperature control of the fluid circulating within the expandable member ([0054], [0057], [0064], [0072], [0074]). Incorporating temperature sensors along different parts of a medical device for temperature monitoring and control is involves routine skilled in the art and a predictable result of temperature control to obtain uniform temperature along an outer surface of the expandable balloon would ensue ([0064]).
In regard to claim 44 & 54, Vrba discloses a motor to rotate the shaft (impeller drive system 1565 for rotatably driving the impeller 1560, [0271]).
Claims 43, 47-50, 52, 56 & 58 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba and Nguyen as applied to claim 44 or 51 above, and further in view of Schmitz-Rode et al. (hereinafter ‘Schmitz-Rode’, U.S. Pat. No. 6,533,716).
In regards to claim 43, 47-50, 52, & 56, Vrba/Nguyen combination discloses the invention substantially as claimed in claim 44 or 51 and discussed above. 
However, Vrba/Nguyen combination fails to disclose the paddle structure comprising a frame structure and a film component.
 Schmitz-Rode teaches forming a rotatable impeller from a memory metal forming a frame structure and an elastic film cover covering the memory metal to form the wings of the rotatable impeller (col. 2, ln. 30-40) so that the use of flexible impeller is radially compressible during deployment into a patient’s vasculature (col. 1, ln. 40-47). Given that Vrba is silent as to the materials for forming the planar-shaped paddle structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the planar-shaped paddle structure by providing a memory metal (Nitinol) as the frame structure and a highly elastic plastic material such as a thin silicon or polyurethane covering the Nitinol as taught by Schmitz-Rode to form the planar-shaped paddle structure of Vrba as doing so allows the entire planar-shaped paddle structure to be radially compressed during deployment of the device into a patient’s vasculature (col. 1, ln. 40-47). 
In regards to independent claim 58, Vrba discloses a device for monitoring temperature adjacent to a body lumen ([0298]: temperature sensors such as thermocouples may be formed on an expandable member to measure temperature adjacent to the expandable member) comprising: 
an expandable component (expandable member 1500 in exemplary Fig. 15A); and 
a shaft (delivery shaft for supplying fluid into the inflation member) on an interior of the balloon, the shaft comprising: 
a lumen (lumen of the delivery shaft, [0271]); 
at least one fluid port in communication with the lumen (an opening inherent to the delivery shaft for delivering fluid into the inflation member); and at least one planar-shaped paddle structure extending from the shaft (impeller 1560 comprises two paddle structures and its shaft are configured to mix fluid within the expandable member and extends distally from the delivery shaft). 
However, Vrba does not disclose that at least one temperature sensor is mounted onto the shaft.
Nguyen teaches a delivery shaft disposed within an expandable member (cannula 40 in Fig. 7A comprising lumen 92 disposed in an expandable member 46 as shown in Fig. 11), wherein a paddle structure and its shaft extends from the delivery shaft (impeller 104 extends from a distal end of the cannula 40 as shown in Fig. 7B, [0061]) similar to that of Vrba. Additionally, Nguyen teaches providing temperature sensors (e.g. thermocouples or thermistors) for monitoring the temperature of the fluid inside the expandable member along the delivery shaft lumen ([0057], [0064]). Given that Vrba does not disclose in detail the arrangement of the impeller and the delivery shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the impeller and its shaft and the delivery shaft as taught by Nguyen for the purpose of rotating the impeller and receiving fluid for inflating the expandable member. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delivery shaft lumen of Vrba and incorporate temperature sensors as contemplated by Nguyen to monitor the fluid temperature of the expandable element for temperature control of the fluid circulating within the expandable member ([0054], [0057], [0064], [0072], [0074]). Incorporating temperature sensors along different parts of a medical device for temperature monitoring and control is involves routine skilled in the art and a predictable result of temperature control to obtain uniform temperature along an outer surface of the expandable balloon would ensue ([0064]).
However, Vrba/Nguyen combination fails to disclose the paddle structure comprising a frame structure and a film component.
Schmitz-Rode teaches forming a rotatable impeller from a memory metal forming a frame structure and an elastic film cover covering the memory metal to form the wings of the rotatable impeller (col. 2, ln. 30-40) so that the use of flexible impeller is radially compressible during deployment into a patient’s vasculature (col. 1, ln. 40-47). Given that Vrba is silent as to the materials for forming the planar-shaped paddle structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the planar-shaped paddle structure by providing a memory metal (Nitinol) as the frame structure and a highly elastic plastic material such as a thin silicon or polyurethane covering the Nitinol as taught by Schmitz-Rode to form the planar-shaped paddle structure of Vrba as doing so allows the entire planar-shaped paddle structure to be radially compressed during deployment of the device into a patient’s vasculature (col. 1, ln. 40-47). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 42, 51 and 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/13/2022